DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 08/24/21.  This action is made Final.
Claims 21-40 are pending in the case.  Claims 21, 29, and 37 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent No. 10,198, 152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young et al. (USPN 2013/0332960 A1, hereinafter Miller) in view of Howard et al. (US 2005/0132420 A1; hereinafter as Howard) and Myslinski (US 2012/0317046 A1; hereinafter as Myslinski).

In regard to independent claims 21, 29, 37, Young teaches:
A method/a system/a non-transitory computer readable meidum for streaming online content to online devices (see ¶ 0006), the method comprising: 
sending, by a system processor, a series of video segments to an online platform (see Fig. 1 and ¶ 0022, 0031; videos uploaded to the video hosting server), wherein the online platform is configured to display the series of video segments on at least one of a website and an application device (see ¶ 0022; the video hosting server 100 is responsible for hosting uploaded media items for display to users of the clients 123.  ¶ 0024, 0028; the video hosting server can be accessed through various means including website such as “YOUTUBE” website), wherein the series of video segments i) are arranged in sequential order (see claim 7; the plurality of videos is displayed sequentially), and ii) include a first video segment and a second video segment (see Fig. 2A and ¶ 0007, 0026, 0030; video content), wherein the first video segment includes a first video content and the second video segment includes a second video content (see Fig. 2A and ¶ 0007, 0026, 0030; video content); 
sending, by the system processor, instructions to the online platform for playing the first video segment of the series of video segments on at least one of the website and the application device (see Fig. 2A and ¶ 0051; current video 205 plays in the background, playback control bar 232 allows control of the current video 205); 
searching, by the system processor, for first [verifying] content from one or more sources, wherein the first [verifying] content relates to a first subject matter of the first video content (see ¶¶ 0030; the video search module 105 supports searching on any fielded data for video content, including its title, description, tags, author, category, comments, and so forth); 
based on searching the one or more sources, identifying, by the system processor, first [verifying] content [that either verifies or disproves the first subject matter of the first video content] (see ¶ 0029; search for and browse through videos, the user can select other videos for playback by browsing through different sets of videos that are related to the current video.  See ¶¶ 0035-0039; related videos, videos sharing common metadata, videos uploaded by the same user, videos in a user-created playlist); and
sending, by the system processor, instructions to the online platform for displaying the first [verifying] content on at least one of the website and the application device during the playing of the first video segment (see Figs. 2A, 4 and ¶¶ 0029-0039; search for and browse through videos, the user can select other videos for playback by browsing through different sets of videos that are related to the current video).
Young does not appear to teach: the searched content is verifying content and that the first verifying content is content that either verifies or disproves the first subject matter of the first video content.
However, in analogous art of displaying information related to a video playback, Howard teaches: playing series of videos in a browser (see Fig. 6 and ¶ 0047, 0051, 0061, 0010; searching for first verifying content from one or more sources, wherein the first verifying content relates to a first subject matter of the first video content (see Fig. 10 and ¶ 0054; live fact checker service where statements being made in the conventional channel 1002 are being analyzed in real time by a team of researchers {~one or more sources} and whenever facts are misstated or distorted, the fact checker team sends text to that effect to the fact checker channel 1006);
based on searching the one or more sources, identifying, by the system processor, first verifying content that either verifies or disproves the first subject matter of the first video content (see Fig. 10 and ¶ 0054; live fact checker service where statements being made in the conventional channel 1002 are being analyzed in real time by a team of researchers and whenever facts are misstated or distorted, the fact checker team sends text to that effect to the fact checker channel 1006);
displaying the first verifying content during the playing of the first video segment (see Fig. 10 and ¶ 0054; text 1006 from the live fact checker).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention, having the teachings of Young and Howard before her, to combine the teaching of Howard concerning displaying update data retrieved from the fact-checker service with the teachings of Young concerning playing a series of video in the sequential order in the browser and displaying data while the first video is playing to achieve the claimed invention. One would have been motivated to make such a combination to provide the user a screen that can provide updated data while a video stream is playing in order to customize the experience for each viewer (Howard: see ¶ 0054).

second verifying content from one or sources, wherein the first and second verifying content relates to a first subject matter of the first video content; 
based on searching the one or more sources, identifying, by the system processor, a first verifying content from a first source and a second verifying content from a second source, wherein the first and second verifying content either verifies or disproves the first subject matter of the first video content; and
sending to the online platform for displaying the first verifying content from the first source and the second verifying content from the second source on at least one of the website and the application device, in a comments field.
Myslinski is relied upon for teaching these limitations: searching is for first verifying content and second verifying content from one or sources, wherein the first and second verifying content relates to a first subject matter of the first video content (see ¶¶ 0039; the fact checking system monitors any information including video, television broadcasts/shows, video conferencing, live speech and any other communication that is able to be analyzed.  ¶ 0040; The monitored information is processed including converted, parsed, analyzed; i.e., voice data is converted to text, screen text is converted to usable text…¶ 0041; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary.  ¶ 0045; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used and sources that rarely provide misinformation are rated as reliable and are used and/or given more weight than others); based on searching the one or more sources, identifying, by the system processor, a first verifying content from a first source and a second verifying content from a second source, wherein the first and second verifying content either verifies or disproves the first subject matter sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time).
sending to the online platform for displaying the first verifying content from the first source and the second verifying content from the second source on at least one of the website and the application device, in a comments field (¶ 0045-0048, 0056; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time).
Both Howard and Myslinski are related to fact-checking system, it would have been obvious to a person of ordinary skill in the art at the time of the invention, having the teachings of Howard and Myslinski before her, to combine the teaching of Howard concerning fact-checking system with the teachings of Myslinski concerning details of fact-checking system such as rating sources used to verify the comments/statements to achieve the claimed invention. One would have been motivated to make such a combination to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).

In regard to claims 22, 30, 38, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
wherein the first verifying content and the second verifying content includes at least one of user comments, social media comments, pictures, videos, webpages, and hyperlinks (Howard: see Fig. 10 and ¶ 0054; live fact checker service where statements being made in the conventional channel 1002 are being analyzed in real time.  Myslinski: see ¶¶ 0039; the fact checking system monitors any information including video, television broadcasts/shows, video conferencing, live speech and any other communication that is able to be analyzed.  Myslinski: ¶ 0045-0048, 0056; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time).  Thus, combining Young, Howard, and Myslinski would meet the claimed limitations to provide the user a screen that can provide updated data while a video stream is playing in order to customize the experience for each viewer (Howard: see ¶ 0054) and to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).
In regard to claims 23, 31, 39, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
wherein searching further includes searching for second verifying content related to at least one of i) the first subject matter of the first video content and ii a third subject matter of the ). Thus, combining Young, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).
In regard to claims 24, 32, 40, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
searching, during the playing of the first video, the one or more sources for third verifying content related to the first video content of the first video (Young: see Figs. 2A, 4 and ¶¶ 0029-0039; search for and browse through videos, the user can select other videos for playback by browsing through different sets of videos that are related to the current video.  Myslinski: see ¶ 0041, 0045-0048, 0056; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary). Thus, combining Young, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007). Thus, combining Young, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or Myslinski: see ¶ 0007).

In regard to claims 25 and 33, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
wherein the searching occurs concurrently in time with the playing of the first video segment and the first verifying content related to the first video includes at least one of user comments, social media comments, pictures, videos, webpages, and hyperlinks Young: see Figs. 2A, 4 and ¶¶ 0029-0039; search for and browse through videos, the user can select other videos for playback by browsing through different sets of videos that are related to the current video.  Myslinski: see ¶ 0041; the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary). Thus, combining Young, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the dissemination of misleading or incorrect information, provide increased revenue streams for content providers, increase advertising opportunities (Myslinski: see ¶ 0007).

In regard to claims 26 and 34, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
enabling, by the system processor, access to one or more supporting sources that provide the first verifying content (Myslinski: see ¶ 0060; sources to the verification data are provided using hyperlinks or citations). Thus, combining Young, Howard, and Myslinski would meet the claimed limitations to provide the user with vastly increased knowledge, limit the Myslinski: see ¶ 0007).

In regard to claims 27 and 35, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
wherein the series of video segments are displayed via a browser in one of the website and the application device (Young: see ¶ 0022; the video hosting server 100 is responsible for hosting uploaded media items for display to users of the clients 123.  ¶ 0024, 0028; the video hosting server can be accessed through various means including website such as “YOUTUBE” website). 

In regard to claims 28 and 36, the rejection of claim 21 is incorporated. Young, Howard, and Myslinski further teach:
receiving, by the system processor, an alert from the online platform indicating one of the first video segment no longer playing and the second video segment beginning to play (Young: see ¶ 0054; at the conclusion of a current video, an additional video from the same channel as the current video may begin to play automatically in order to provide continuous playback to the user). 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are not persuasive.

Applicants argued that Young, Howard, and Myslinkski, whether taken individually or in combination fail to disclose or suggest at least the above-described limitations, as recited in the independent claims, and specifically, the added limitations of search, identifying, and sending instructions regarding “a second verifying content” where “the 

In response, the examiner respectfully disagrees and notes that at least Myslinski discloses a fact checking system monitors any information including video, television broadcasts/shows, video conferencing, live speech and any other communication that is able to be analyzed (see ¶ 0039); more than one sources are searched to find the verified information (see ¶ 0041;  the information including phrases, segments, words, comments is analyzed or verified using the fact checking system; the verification or fact checking process compares the data to be verified with data from one or more sources; the sources are web pages on the Internet, one or more databases, online log or diary).  The sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that are rarely provide misinformation are rated as reliable and are used and/or given more weight than others… ¶ 0060; when a commentator speaks on a television program, true statements are displayed in a first color and false statements are displayed in a second color. ¶ 0061; responses, validity determinations and/or indications {~updated data related to video being played} are available in real-time or near real-time (¶¶ 0045-0048, 0056).  Therefore, contents {~first verifying content and second verifying content} are retrieved/obtained/queried from multiple sources {~first source and second source}.  
Accordingly, Young, Howard, and Myslinski render obvious the disputed features.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Miller et al. (US 2008/0276269 A1) – a method and system relates to web-based video display and a user interface for managing video.  Video segments are displayed on a website (see ¶ 0025).  The user is able to conduct searches on keywords, viewiewing videos associated with particular user groups (see ¶ 0026).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179